Title: To James Madison from Philip Grymes, 30 September 1808
From: Grymes, Philip
To: Madison, James



Sir,
New Orleans, Septr. the 30th. 1808.

We have had some thing to do here about the Batture.  I have been applied to upon the subject.  It was placing me in an Awkward situation, but finding that I was obliged to say some thing on the part of the federal Government, I wrote the Letter published in the enclosed Paper.  If I have not represented correctly the Views of the Governmt. therein, it has proceeded from a want of information upon the subject, and not from a want of Inclination to do so.  I have the honor to be Sir, Yr. Obt. Servt

P. Grymes

